Filed:  February 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
	Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent,
	and
 
HECTOR MacPHERSON,
	Intervenor.
(SC S49087)
	En Banc
	On petition to review ballot title.
	Argued and submitted January 14, 2002.
	David J. Hunnicutt, Tigard, argued the cause and filed the
petition for himself and petitioner George.
	Denise Fjordbeck, Salem, Assistant Attorney General, argued
the cause and filed the answering memorandum for respondent. 
With her on the answering memorandum were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.
	Michael K. Collmeyer, Portland, filed a memorandum for
intervenor.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
 
		PER CURIAM
		In this ballot title review proceeding, petitioners
challenge the summary of the Attorney General's certified ballot
title for a proposed initiative measure, which the Secretary of
State has denominated as Initiative Petition 131 (2002).  We
review the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035(2)(d).  See ORS 250.085(5) (setting out standard of
review of challenges to ballot titles).
		We have considered petitioners' argument and determine
that it is not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

ESTABLISHES STATE PROGRAM TO PURCHASE
"AGRICULTURAL CONSERVATION EASEMENTS"
(DEFINED) ON LAND ZONED
EXCLUSIVE 
FARM USE
		RESULT OF "YES" VOTE: "Yes" vote authorizes the
establishment of a state Farmland Heritage Program to
purchase "agricultural conservation easements"
(defined) on certain farm land zoned for exclusive farm
use.
	     RESULT OF "NO" VOTE: "No" vote rejects the
establishment of a state Farmland Heritage Program to
purchase "agricultural conservation easements"
(defined) on certain land zoned for exclusive farm use.
	     SUMMARY: Under current law, state or local
governments may acquire conservation easements to
protect certain land values, including availability for
agricultural use.  These easements are nonpossessory
interests in land that impose restrictions on future
uses in order to preserve its character.  Measure
establishes Farmland Heritage Program for state to
purchase conservation easements at fair market value on
land zoned for exclusive farm use on which no dwelling
has been built.  State and seller must both be willing,
and owners must apply to be considered; measure lists
nonexclusive factors for priority of acquisitions by
state.  Owners of selected properties must execute
documents prohibiting future residential development,
guaranteeing future use for agricultural purposes. 
Requires legislation to raise, appropriate at least $5
million annually for program.  Other provisions.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).